DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Applicant has provided amendments to the independent claim, wherein the kit comprised ready-to-use syringes, with hyaluronidase. Since the claimed syringe provides additional structure to the claimed composition, the claimed composition is no longer considered to be non-patentable under 35 USC 101. As such, all of the 35 USC 101 rejections are withdrawn.
On page 5 of the Applicant’s Arguments, the Applicant states that the prior art reference does not teach all the limitations provided in claim 1. Although Hirch appears to teach that the commercially-made and injectable hyaluronidase is provided in a vial or ampule, which is not a ready-to-use syringe, Hirch does provide the injectable hyaluronidase in a syringe at a dosage that is within the claimed range (75 U). See page 183, left column, 3rd paragraph. Although a filled syringe with 75 U of hyaluronidase would necessarily ready upon, and thusly anticipate, the claimed invention, it would further be obvious to the ordinary artisan that, at the very least, the injectable hyaluronidase composition could be shipped and sold in ready-to-use syringes. There is nothing non-obvious about providing a composition that is designed to be injected in ready-to-use syringes. The Applicant has provided no evidence to suggest that the contrary is true. To further bolster this assertion, additional prior art will be provided to show that providing injectable hyaluronidase, in a syringe, would either nonfunctional descriptive material, wherein no functional relationship has been established. See MPEP 2111.05.
Based upon how the claims have been amended, the previous 35 USC 102 rejection will be modified to be a joint 35 USC 102/103 rejection. The above rationale for obviousness will be provided in the modified rejection below. Additionally, as discussed above, new prior art will be entered to show that syringes with hyaluronidase are either anticipated or obvious, and new references will be used to reject the new claims.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirch, et al (Journal of Cosmetic and Laser Therapy, 9, 182-185, 2007) or Li, et al (US Pat. 9,333,244. Hirch indicates that hyaluronidase is commercially produced and sold under the tradename: Vitrase. See page 183, left column, 3rd paragraph. Additionally, throughout the reference Hirch provides for standardized injections of hyaluronidase solutions. Although Hirch does not describe the instructions for used, the instructions are considered nonfunctional descriptive material, wherein no functional relationship has been established. See MPEP 2111.05. The fact that Hirch continually teaches injectable solutions would suggest that the hyaluronidase has been reconstituted with sterile saline or a physiological buffer.
Li provides for injectable hyaluronidase compositions that can be provided at the same dosage as that claimed. See column 3, lines 42-60. Li indicates that the nonfunctional descriptive material, wherein no functional relationship has been established. See MPEP 2111.05.
With respect to claims 1 and 3, both references teach syringes with injectable hyaluronidase, although Li explicitly suggests providing a kit with the hyaluronidase already provided in a syringe. Both references teach the claimed dosage range. Although neither reference teach the functional limitation regarding how hyaluronidase injections affect the fascia, the claimed hyaluronidase appears to be identical to that taught in the prior art. And as such, the hyaluronidase of the prior art must have inherently be capable of the claimed affects. As mentioned above, the instructions are considered nonfunctional descriptive material, wherein no functional relationship has been established. See MPEP 2111.05.
With respect to claim 5, Hirch teaches 75 U, and Li teaches a range that fully encompasses the claimed range.
With respect to claims 6, 9 and 10, although the number of doses are not explicitly mention in the pre-loaded syringes of Li, there is nothing non-obvious about providing additional doses in a syringe that is known to be reusable.
With respect to claims 7 and 8, Li teaches that the composition can be lyophilized and can be reconstituted with a medium prior to administration. See column 50, lines 52 and 53. As discussed above, both references provide for dosing that is consistent with the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown, et al (WO 2005/118799) discusses injectable forms of hyaluronidase; Weg (PGPub 2015/0010528) discussed injectable forms of hyaluronidase.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651